Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 1 of 20




                     EXHIBIT DD
                             Case 19-12269-KBO        Doc 70-30      Filed 11/12/19    Page 2 of 20




MDC Crude Oil Production & Projected Cash Flow from Operations before Working Capital Charges
($'000)                Oct 2018 Nov 2018 Dec 2018 Jan 2019 Feb 2019 Mar 2019 Apr 2019 May 2019 Jun 2019                 Total
EBITDAX                 $2,632   $4,995    $9,810   $8,912   $6,024 $11,052  $11,123    $8,445  $6,825               $69,817
Interest                $2,928   $3,344    $3,877   $3,582   $6,910  $4,222   $4,637    $4,877  $4,831               $39,206
EBITDAX - Interest       ($296)   $1,651     $5,934    $5,330     ($887)    $6,830     $6,486   $3,569    $1,994     $30,612

Oil Production (bbl)    97,464    123,246   191,175   211,937   163,245    239,665    206,780   239,705   206,881   1,680,098
                Case 19-12269-KBO                                  Doc 70-30                      Filed 11/12/19                  Page 3 of 20


MDC Texas Energy Management Projections
                                                    2018          2018             2019            2019
                                                  Q3 2018       Q4 2018          Q1 2019         Q2 2019
($000s)                                          9/30/2018     12/31/2018       3/31/2019       6/30/2019

# wells                                                  41             47              53              61
Production
   Net Oil (Bbl)                                    313,266        882,460       1,211,188       1,138,992      <--   3,232,641 Oil Production
   Net NGL (Bbl)                                    121,934        227,881         291,546         283,594
   Net Gas (Mcf)                                    667,414      1,247,319       1,595,792       1,552,270
Total Production (Boe)                              546,436      1,318,228       1,768,699       1,681,298
   Average Daily Production (MBoe/d)                    5.9           14.3            19.7            18.5
   Growth                                               -3%          141%              37%             -6%
Realized Prices
  Oil ($/Bbl)                                        $60.42        $58.99           $57.48          $56.54
  NGL ($/Bbl)                                        $24.17        $23.60           $22.99          $22.61
  Natural Gas ($/Mcf)                                 $1.74         $1.68            $1.85           $1.76
Revenue
  Oil Revenue                                       $18,926       $52,060          $69,616         $64,397
  NGL Revenue                                         2,947         5,378            6,703           6,413
  Natural Gas Revenue                                 1,161         2,091            2,947           2,728
  Realized Gain / (Loss) on Hedges                        0             0                0               0
Total Revenue                                       $23,034       $59,530          $79,266         $73,538
Expenses
  Lease Operating Expense                          $1,639.3        $3,955           $4,422          $4,203
  Production Taxes                                    1,619         4,089            5,435           5,049
  General & Administrative                              750           750              750             750
EBITDA                                              $19,026       $50,736          $68,659         $63,536      <--   $182,932 EBITDA
   Capital Expenditures                             $81,264      $103,829          $68,540         $51,910
   Upfront Fee                                       21,000             -                -               -
   HoldCo Undrawn Fee                                 3,563         1,883            1,437           1,437
   HoldCo Note Distribution                               0         8,482           10,734          10,734      <--    $38,013 Interest Expense
   Interest Expense - RBL / (Apollo Loan)               446         1,000            1,067           1,242
Free Cash Flow                                     ($87,246)      ($64,457)       ($13,118)        ($1,786)           $144,919 \Cash Flow (EBITDA less Interest)
   Acquisitions                                       -                     -               -               -
   Divestitures                                       -                     -               -               -
   Working Capital                                    -                     -               -               -
   HoldCo Note Issuance                         224,000                     -               -               -
   Term Loan Paydown (Incl. Fees & Equity T/O) (217,600)                    -               -               -
Net Cash Flow                                      ($80,846)      ($64,457)       ($13,118)        ($1,786)

Credit Facility
   Beginning Balance                                $33,425      $338,271         $363,457        $376,575
   FCF                                               80,846        64,457           13,118           1,786
   Need                                              39,271        59,457                -               -
   Available Under DD                               475,000       251,000          191,543         191,543
   Funding Need                                           -             -                -               -
   Beginning Balance - Holdco Note                        -       224,000          283,457         283,457
   Borrowings - Holdco Note                          39,271        59,457                -               -
   Extra HoldCo Note Borrowing                                                                     191,543
   Beginning Balance - RBL                           33,425        75,000           80,000          93,118
   Borrowings - RBL                                  41,575         5,000           13,118           1,786
   (Repayment)                                            -             -                -               -
Ending Balance                                      338,271       363,457          376,575         569,904
Apollo Term Loan                                          -             -                -               -
HoldCo Note                                        $224,000      $283,457         $283,457        $475,000
RBL                                                 $75,000       $80,000          $93,118         $94,904
Cash Balance                                         $1,000        $1,000           $1,000        $192,543
Covenant Analysis
Total Debt - RBL                                     75,000        80,000           93,118          94,904
EBITDA (annualized ao 6/30/18)                       76,105       202,946          274,637         254,144
Interest Expense (incl HoldCo interest)              16,033        30,746           49,203          53,297
Interest Coverage Ratio (incl HoldCo interest)        4.75x          6.60x           5.58x           4.77x
Minimum                                                 2.0x           2.0x            2.0x            2.0x
Total Leverage Ratio - RBL                            0.99x          0.39x           0.34x           0.37x
Maximum                                               4.00x          4.00x           4.00x           4.00x
Total Debt Incl. HoldCo Note                       $338,271      $363,457         $376,575        $569,904
Total Leverage Ratio Incl. HoldCo Note                 4.44x         1.79x            1.37x           2.24x
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 4 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 5 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 6 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 7 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 8 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 9 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 10 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 11 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 12 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 13 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 14 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 15 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 16 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 17 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 18 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 19 of 20
Case 19-12269-KBO   Doc 70-30   Filed 11/12/19   Page 20 of 20
